DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 10/10/2022, the following has occurred: Claims 1 and 3 – 16 have been elected; Claim 2 has been canceled.
Claims 17 – 20 have been previously withdrawn.
Claims 1 and 2 – 20 are pending. Claims 1 and 3 – 16 are being considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3 – 16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 and 3 – 16), which recite steps of
storing content related to a set of providers and sales data for the at least one pharmaceutical product;
determine a first score for each of the providers, wherein the first score is indicative of clinical capabilities;
determine a second score for each of the providers, wherein the second score is indicative of centralization of operations and decision-making;
plot the first score and the second score for each of the providers in a two-dimensional plot, wherein the two-dimensional plot comprises segmentation quadrants, and wherein each segmentation quadrant corresponds to a segmentation category;
identify the segmentation category of each provider from the plot;
generate a graphical representation of the segmentation categories,
wherein the graphical representation comprises an map depicting a geographical location of each provider and the segmentation category of each provider, wherein, the map displays a comparison to other provider accounts in the same segmentation category;
overlay a market share graphical representation of the at least one pharmaceutical product on the map; and
display the graphical representation to facilitate analysis of provider restrictions to a first pharmaceutical product.
These steps of claims 1 and 3 – 16, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  This is emphasized in the Abstract as, “A strategic decision support system is disclosed.” The strategic decision support system is explained in paragraph 10: (Emphasis added)
[0010] In one aspect, a strategic decision support system for filtering content received from a remote database coupled to a network is configured to provide a graphical user interface to enable strategic decision making to expand utilization of a product, wherein the strategic decision support system comprises a local client computer to generate access to content stored in the remote database, at least one filtering scheme, a set of selectable filters configured to filter the content stored in the remote database according to the at least one filtering scheme, and a remote server coupled to the local client computer via the network to analyze access restrictions to the product based on a selected filter and the at least one filtering scheme to generate a graphical user interface displayed on the local client computer, wherein the remote server is configured to analyze provider restrictions to the product, and wherein a provider restriction is a restriction that originates at a provider level.
Paragraph 76 describes what the invention improves:
[0076] Decision-support tools that provide evaluation metrics and increased transparency to payer, provider, and/or third party restrictions can improve a patient's access to helpful and/or necessary pharmaceutical products. A decision-maker may identify a source or sources of the restrictions as a payer-originating restriction, a provider-originating restriction, and/or a third party-originating restriction. Upon identifying the restrictive source(s), a decision-maker can further analyze and target the underlying concerns or origins of the restriction. For example, by determining a payer's relative quality of access by region and/or over time for a product and/or analog products, a decision-maker can target resources to the appropriate payers in an effort to reduce restrictions and increase access. Additionally, by identifying and categorizing/segmenting key providers for particular specialties, a decision-maker can target the appropriate providers in an effort to reduce restrictions and increase access. Furthermore, by determining pathway-participating providers for a particular specialty by region and/or over time, a decision-maker can target the appropriate pathways and/or APMs in an effort to reduce restrictions and increase access. These and other decision-support tools are further described herein. The comparisons, evaluation metrics, data, and/or graphical displays from the various tools described herein can improve decision-making processes and ultimately improve access of products to patients in need.
Notice that the invention is not directed toward a technical problem. The invention is a technological solution. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3 – 13, 15, and 16, reciting particular aspects of how comparisons may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing content amounts to mere data gathering, recitation of filter amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3 – 13, 15, and 16, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 and 3 – 16; communicate to the remote, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determine a … score, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)))
Additional Elements:  
Databases – figure 1 #102, paragraphs 88, 89, and 97
Local device – figure 1 #110 (user systems), paragraphs 88 and 89
Server – figure 1, #104 (computing device), paragraphs 88 – 102
Display with graphical user interface – figure 1 #114 (output device), paragraphs 88 – 95
Interactive map – The Specification does not provide software the specifically creates a map. As shown here, the purpose of the map is to provide information.  
[0177] In various instances, a provider account can be selected from the maps 500, 510 and/or from a listing of provider accounts adjacent to the maps 500, 510. Referring to a graph 520 in FIG. 31, for a selected provider account in the Restrictive Integrated Clinicians segment of FIG. 30, sales data for a product and the analogs are shown. Moreover, referring to a graph 522, the sales data for all provider accounts in the segment, i.e. a subset of the providers, is shown. Upon comparing the two graphs 520 and 522, a decision-maker can ascertain how a given account compares to the segment a whole. For example, in the graphs 520 and 522, the selected provider account is under index compared to other accounts in the same segment. In various instances, the sales data for the selected provider account can also be compared to the national market across all segments, for example.
However, Francois (US Pre-Grant Publication 206/0110523) teaches an interactive map related to physicians in paragraph 431 and figure 26.
Regarding the filter, the Examiner notes that the filter is selected but not used within the Independent claims.  The dependent claims use the filter but the specifics are left out. This could be a manual filter and therefore is understood to be part of the abstract idea and not an additional element.  The invention applies the filter to technology.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 13, 15, and 16, additional limitations which amount to performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. § 101
The Applicant’s state, “As a preliminary matter, Applicant respectfully requests that Examiner identify which sub-grouping of "methods of organizing human activity" allegedly applies to Claims 1-16.” The sub-grouping is, “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
The Applicant’s state, “Similar to the examples cited above, the subject matter of Claim 1 improves computer capabilities…” The Examiner directs the Applicant to MPEP 2106.04(d)(1) Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two. The MPEP section includes:
The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
The Examiner notes that the Specification is silent regarding the argued improvements. Therefore, these argued improvements are not part of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodman et al., 	Pub. No.: US 2004/0128163	A set of coupled computerized systems with methods that can allow a health care practitioner preferably to track clinical data about a patient, to link diagnostic and procedural code charges at the point of care, and to exchange such data with clinicians responsible for the cross-coverage of management responsibilities
Bessette		Pub. No.: US 2013/0144641	Computer-based methods and systems are presented for measuring the quality of healthcare of an individual and for measuring the quality of care of a healthcare provider.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626